Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment:
A phone call was made to Timothy Wall on 18 January 2022 to clarify a typographical error made in the advisory mailed 9 December 2021.
The status of the claims was correctly indicated in item 15 on the PTOL-303 form. However, on page 2 of the advisory action, the indication of claims allowed included “41-46, 46-50”. This should have been “41-43, 46-50”. Claims 44 and 45 had been cancelled prior to the amendment filed 18 November 2021 and therefore are not allowable and are not included in the claims allowed herewith.

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/18/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466